Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Comptroller, which denied petitioner’s application for accidental disability retirement. Petitioner, an employee of the Onondaga County Sheriff’s Department, was on duty on December 24, 1975, when he came upon a disabled vehicle on Interstate 81. While in the process of setting out flares, petitioner observed a vehicle, apparently out of control, coming toward him. In an effort to avoid being struck, petitioner attempted to jump over a snowbank along the side of the highway, but slipped, with the result that his lower back came in contact with a guardrail hidden by the snowbank. *928Shortly thereafter the petitioner began to experience pain and was taken to a hospital where he was examined and advised to rest for a few days. Petitioner returned to the hospital three days later and was examined and treated by an orthopedist. Petitioner continued to undergo treatment and worked only intermittently until September of 1976 when he stopped work entirely. Petitioner then sought the services of a doctor who specialized in the treatment of pain, who, after attending petitioner for a year, referred him to a psychiatrist. On March 7, 1977, the petitioner applied for an accidental disability retirement pursuant to section 63 of the Retirement and Social Security Law. This application was denied and, after a hearing granted at the request of the petitioner, the Comptroller denied the application on his conclusion that the applicant’s disability was not a natural and proximate result of the accident of December 24, 1975. The petitioner seeks review of that determination and thus presents the single issue of causation, i.e., whether the petitioner’s disability is a natural and proximate result of an accident. The medical evidence is in sharp conflict. The plaintiff’s theory, supported by his medical experts, is that the accident of December 24, 1975, caused a physical injury to his back thereby disabling him for approximately one year and that ás a consequence thereof he suffered a psychiatric breakdown. On the other hand, the respondents’ experts disputed this causal sequence, for in their opinion the December 24, 1975 accident did not result in any physical disability, and a fortiori, was not responsible for the petitioner’s subsequent loss of self-respect and mental breakdown. Thus, these divergent opinions present a classic case of conflicting medical opinion. Without question or doubt, the Comptroller is vested by statute with "exclusive authority” to determine applications for benefits and his independent judgment, when supported by substantial evidence, must be accepted (Matter of Demma v Levitt, 11 NY2d 735, 737; Matter of Croshier v Levitt, 5 NY2d 259; Retirement and Social Security Law, § 74, subd b). It follows that "when conflicting medical testimony is presented, the evaluation of that testimony by the Comptroller must be accepted” (Matter of Mathews v Regan, 69 AD2d 970, 971; Matter of D’Agostino v Levitt, 68 AD2d 1008; Matter of Caci v Levitt, 62 AD2d 1101; Matter of Bernardo v Levitt, 53 AD2d 764). Likewise, in such a situation the Comptroller possesses the authority to accord greater weight to the testimony of one doctor over another (Matter of Currie v Town of Davenport, 37 NY2d 472; Matter of Mathews v Regan, supra; Matter of Goddeau v Levitt, 56 AD2d 681). In the case at bar, the respondents’ orthopedic surgeon, without equivocation, opined that based upon reasonable medical certainty the petitioner’s disability was not causally related to the accident of December 24, 1975, which produced only minor temporary discomfort and was not physically disabling. He attributed the disability to a psychiatric problem that pre-existed the incident. Since this testimony provides substantial evidence to support the Comptroller’s determination, we must accept it. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Greenblott, Main and Herlihy, JJ., concur.